DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
In the amendment dated 14 July 2021, the following has occurred: Claims 1 and 9 have been amended; Claims 3 and 10-20 have been canceled; Claims 21-30 have been added.
Claims 1-2, 4-9, and 21-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 July 2021 is being considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.  


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
12/888,133, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 12/888,133 does not describe the claimed biomarker device.  The paragraphs and portions of paragraphs in the specification which describe the biomarker device are newly added, and the Drawings in the parent were amended in the instant application to add the biomarker device.
	Independent claim 1 recites the biomarker device which was not supported in the prior-filed application.  The dependent claims all fully incorporate the subject matter of the independent claim.  Accordingly, claims 1-2, 4-9, and 21-30 are not entitled to the benefit of prior Application No. 12/888,133.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-9, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
Regarding claim 1, applicant’s specification fails to describe how to use a correlation of a patient’s diagnostic test indicative of a level of immunosuppression with patterns of compliance and diagnostic test results from a population of patients in determination of an output recommendation to replace at least one active medication used in the medication treatment regimen with at least one different medication, as claimed.   	Applicant’s specification fails to specifically describe what techniques to use to determine the correlation or how to determine correlations in a manner specifically useful for determining treatment.  Instead, applicant’s specification describes use of exemplary techniques such as “traditional statistical methods, multiple linear regression models, simple mixed logistic regression analysis, generalized linear mixed effects models, marginal models and generalized estimating equations, models for longitudinal data analysis, support vector machines, neural networks, K-nearest neighbor interpolation, non-linear methods, and other methods.”(See applicant’s specification [0038], [0044], [0051]).  Applicant further describes that over time, the database may have outcomes correlatable to compliance patterns (See applicant’s specification, [0071]-[0074]).  Applicant’s specification fails to describe what particular statistical techniques may specifically appropriate for evaluating the compliance patterns and outcomes of immunosuppressant medications.  Applicant’s specifically instead merely 
Regarding claim 9, claim 9 recites substantially similar limitations as claim 1, and claim 9 is rejected for the same reasons discussed above with respect to claim 1.
Dependent claims 2-8 and 21-30 incorporate the deficiencies of their respective independent claims and are rejected for the same reasons.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite(s) subject matter within a statutory category as a process (claims 1-20) which recite steps of administering medication, collecting medication usage data, determining the safety and efficacy of the treatment regimen, determining a patient's pattern of compliance with the treatment regimen, obtaining diagnostic results, correlating the patient's pattern of compliance and diagnostic test results with patterns of compliance and diagnostic rest result, recommending a replacing a medication treatment based on the correlation and based on the safety and efficacy of the treatment regimen.
These steps of the independent claims of optimizing treatment of a medication recipient, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, determining safety and efficacy of the treatment regimen in the context of this claim encompasses a mental process of the user thinking about safety and efficacy.  Similarly, the limitations of determining a patient’s pattern of compliance with the treatment regimen based upon usage data collected, as drafted, is 
These steps of optimizing treatment of a medication recipient, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically the steps amount to organizing human activity because the steps amount to steps for managing personal behavior.  The claims recite a particular process by which information is collected and evaluated to determine optimized planned steps for taking medication in the future.
It is noted that the vast majority of recited steps are silent regarding what is performing the steps.  The steps of providing a patient with a reprogrammable medication monitor and the particular description of the medication monitor require the claimed medication monitor.  Similarly, the collecting usage data step uses the medication monitor and a central server.  Finally, the obtaining diagnostic test result step requires obtaining information from a biomarker device.  The remaining determining, determining, correlating, and outputting steps are each entirely silent 
Dependent claims recite additional subject matter which further narrows or defines the abstract ideas embodied in the claims (such as claims 2-8, further describing data which is collected; claims 21-30, further describing type of patient and treatment which is analyzed).
This judicial exception is not integrated into a practical application. In particular, the additional elements in the independent claims do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of collecting information at a central server amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0023], now known or later developed systems, [0026], use of any network topology now known or later developed, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of collecting usage data step uses the medication monitor and a central server, obtaining diagnostic test result from a biomarker device amounts to mere data gathering, recitation of medication compliance information amounts to selecting a particular data source or type of data to be manipulated, recitation of outputting a recommendation amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as environment of medication monitor, biomarker, and central server, field of use of transplant recipient treated with immunosuppressant medications, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-8, 21-30, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-8, additional limitations which generally link the abstract idea to a particular technological environment or field of use, claims 21-30, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as use of known processor systems and known networks, see applicant’s specification [0023], [0026]; use of a generically described implantable biomarker device, see applicant’s specification [0054], use of known immunosuppressants to treat transplant recipients are described in a manner consistent with known treatments to treat transplant recipients – applicant’s specification describes no particular dosing regimen for any of the medications precisely because they are well-known; monitoring adherence and compliance with medication regimens is well-established and non-adherence is known to be linked with adverse outcomes for transplant recipients (See at least Prendergast et al, Nevins et al, Fredericks et al, Denhaerynck et al); changing immunosuppressant medication regimens is similarly well-established in the art (See at least Preiksaitis et al [Abstract and elsewhere], Funk et al [Table 1 and elsewhere], Hernandez et al); incorporated example of implantable chip; collecting usage data at a central server, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining patterns of compliance and correlating patterns, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); collecting and storing medication compliance and diagnostic test results from a population, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii))

	Applicant does not purport to have invented any of the medications at issue or particular dosage regimens for transplant recipients.  The usage and dosages of these medications are well-established and widely used as discussed in the references cited in applicant’s IDS as well as the references cited below with respect to changing immunosuppressant medication regimens.  Similarly, monitoring adherence and compliance with medication regimens is well-established and non-adherence is known to be linked with adverse outcomes for transplant recipients (See at least Prendergast et al, Nevins et al, Fredericks et al, Denhaerynck et al).  Changing immunosuppressant medication regimens is similarly well-established in the art (See at least Preiksaitis et al [Abstract and elsewhere], Funk et al [Table 1 and elsewhere], Hernandez et al).
 Applicant’s invention is described as implemented using any known or later developed hardware (See applicant’s specification [0023], now known or later developed systems, [0026], use of any network topology now known or later developed).  Applicant did not invent the immunosuppressant treatments, tracking adherence, or replacing one 
What applicant invented is the idea of tracking correlating adherence of patient compliant patterns with outcomes and consideration of changing from one known immunosuppressant treatment to another known treatment that is not correlated with chronic rejection with the given patient’s specific compliance pattern (See applicant’s specification, [0071]-[0074]).  Applicant’s claim does not require any particularly inventive or even any particular manner of correlating or analyzing data.  This underlying process of data analysis could be performed mentally or by a human with pen and paper, and applicant’s claim indeed does not describe these data analysis steps as performed by any hardware nor does applicant’s claim describe any volume of data which could not be analyzed mentally.

Response to Arguments
Applicant's arguments filed 14 July 2021 have been fully considered but they are not persuasive. 
Regarding priority,
Regarding 101, step 2A, prong one, applicant argues that the newly amended administering step as well as the providing step cannot be performed mentally.  Examiner respectfully notes that consideration of claims as directed to a judicial exception does not require every step of the claim to be performed mentally.  Rather, the analysis is consideration of whether the claims are directed to a judicial exception and consideration of the additional elements other the judicial exception, per se, amount to significantly more than the judicial exception.  Examiner agrees that these elements cannot be performed mentally.  Examiner respectfully maintains, however, that these elements are not understood to amount to a practical application or significantly more, as discussed in the rejection above.
Regarding 101, step 2A, prong two, applicant argues that the claims are integrated into a very specific practical application of optimizing treatment of a transplant recipient with immunosuppressant treatments.  Examiner respectfully notes that a mental process performed by a doctor in consideration of treating a patient is properly considered to be an abstract idea (See MPEP 2106.04(a)(2)(II)(C)).  Examiner respectfully notes that mental processes performed in the realm of treatment of diseases or medical conditions are not understood to amount to a practical application (See MPEP 2106.04(d)(2)).  Consideration of these aspects as whether they amount to a particular treatment or prophylaxis in step 2A, prong two, involves consideration of the particularity or generality of the treatment or prophylaxis, whether the limitations have more than a nominal or insignificant relationship to the exception, and whether the limitations are merely extra-solution activity or a field of use.   	Applicant does not purport to have invented any of the medications at issue or 
 Applicant’s invention is described as implemented using any known or later developed hardware (See applicant’s specification [0023], now known or later developed systems, [0026], use of any network topology now known or later developed).  Applicant did not invent the immunosuppressant treatments, tracking adherence, or replacing one immunosuppressant medication with another.  Applicant did not invent any new analytical techniques or approaches; instead, applicant’s specification describes use of exemplary techniques such as “traditional statistical methods, multiple linear regression models…non-linear methods, and other methods.”(See applicant’s specification [0038], [0044], [0051]).  
What applicant invented is the idea of tracking correlating adherence of patient compliant patterns with outcomes and consideration of changing from one known immunosuppressant treatment to another known treatment that is not correlated with chronic rejection with the given patient’s specific compliance pattern (See applicant’s specification, [0071]-[0074]).  Applicant’s claim does not require any particularly 
Regarding 103, the prior art rejections have been withdrawn.  The prior art of record describes correlating patient medications including dosing patterns and compliance with outcomes and using the correlations to modify future treatment (See at least Kehr and Reitberg, as previously cited).  The usage and dosages of immunosuppressant medications are well-established and widely used as discussed in the references cited in applicant’s IDS as well as the references cited below with respect to changing immunosuppressant medication regimens.  Similarly, monitoring adherence and compliance with medication regimens is well-established and non-adherence is known to be linked with adverse outcomes for transplant recipients (See at least Prendergast et al, Nevins et al, Fredericks et al, Denhaerynck et al).  Changing immunosuppressant medication regimens is similarly well-established in the art (See at least Preiksaitis et al [Abstract and elsewhere], Funk et al [Table 1 and elsewhere], Hernandez et al).  However, the specific combination of claim elements is not understood to be an obvious combination.  No art has been found which describes using correlations of patient compliance with the medication treatment in the specific manner reflected in the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626